Citation Nr: 1145388	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  09-20 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person.  


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to August 1973 and from September 1983 to December 2002.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In that decision, the RO denied entitlement to SMC based on the need for regular aid and attendance of another person.  
In his May 2009 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  In March 2011, he was notified that his Board hearing had been scheduled for a date in April 2011.  He failed to appear for this hearing.  To the Board's knowledge, he has offered no explanation as to why he failed to appear for the scheduled hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  

In his December 2006 claim (VA Form 21-526), the Veteran reported that he was in receipt of Social Security Administration (SSA) disability benefits.  The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and may be relevant.

The Veteran reported on June 2007 "Authorization and Consent to Release Information" forms (VA Form 21-4142) that he had received treatment for his service-connected disabilities at the Jamaica Plain division of the VA Boston Healthcare System.  There are no VA treatment records in the Veteran's claims file.  VA has a duty to obtain any such relevant records.  38 U.S.C.A. 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran also reported on the June 2007 VA Forms 21-4142 that he had received treatment for his service-connected disabilities from the following private treatment providers:  Northport Hospital in Northport, NY; South Shore Hospital in South Weymouth, MA; and Commonwealth Medical Group in Boston, MA.  There is no evidence that the agency of original jurisdiction (AOJ) has taken any efforts to obtain records from these treatment providers. 

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  Any treatment records for the Veteran's service-connected disabilities from the above listed treatment providers are directly relevant to the SMC claim currently on appeal.  Thus, a remand is necessary to attempt to obtain any private treatment records.

Also, the Veteran has not been provided specific notice of the information and evidence that is necessary to substantiate a claim for SMC based on the need for regular aid and attendance of another person in accordance with the VCAA. Cf. 38 U.S.C.A. § 5103(a).  Therefore, such notice should be provided upon remand.

Furthermore, in a January 2007 statement (VA Form 21-4138), the Veteran raised the issue of entitlement to service connection for a seizure disability.  This claim has not yet been adjudicated and the issue of entitlement to SMC is inextricably intertwined with the unadjudicated service connection claim.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should adjudicate the claim for service connection for a seizure disability.  
2.  Send the Veteran a VCAA notice letter that provides notice as to the information and evidence that is required to substantiate a claim for SMC based on the need for regular aid and attendance of another person.

3.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  All efforts to obtain these records must be documented in the claims file.  

If any requested records are unavailable, this must also be documented in the claims file and the Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning his claim, and he should be notified to submit any additional records that are in his possession.  All such notification must be documented in the claims file.

4.  Obtain and associate with the claims file all records of the Veteran's treatment for any of his service-connected disabilities from the Jamaica Plain division of the VA Boston Healthcare System and from any other sufficiently identified VA facility.  All efforts to obtain these records must be documented in the claims file.

If any requested records are unavailable, the Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning his claim, and he should be notified to submit any additional records that are in his possession. All such notification must be documented in the claims file.

5.  Ask the Veteran to complete authorizations to obtain all records of his treatment for his service-connected disabilities from the following treatment providers: Northport Hospital in Northport, NY; South Shore Hospital in South Weymouth, MA; and Commonwealth Medical Group in Boston, MA.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

All efforts to obtain these treatment records should be documented in the claims file.  If any requested records are unavailable, the Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim and he should be advised to submit any records in his possession.  All such notification must be documented in the claims file.

6.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



